    Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 1 of 17



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE, YANKTON
SIOUX TRIBE; ROBERT FLYING HAWK;
OGLALA SIOUX TRIBE,                Case No. 1:16-cv-01534-JEB
                                   (and Consolidated Case Nos. 1:16-cv-
             Plaintiffs,           01796 and 1:17-cv-00267)
  and
CHEYENNE RIVER SIOUX TRIBE; SARA
JUMPING EAGLE ET AL.,
               Plaintiff-Intervenors,
          v.
U.S. ARMY CORPS OF ENGINEERS,
               Defendant-Cross Defendant,

  and

DAKOTA ACCESS, LLC,
               Defendant-Intervenor-Cross
               Claimant.

                          ______________________________

        BRIEF OF AMICUS CURIAE HESS CORPORATION IN SUPPORT OF
                  A NON-VACATUR REMEDY ON REMAND
                      ______________________________
        Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 2 of 17



                        CORPORATE DISCLOSURE STATEMENT

       In accordance with Rules 26.1 and 29(a)(4)(A) of the Federal Rules of Appellate Procedure

and LCvR 7(o)(5), Hess Corporation states that it is the ultimate parent corporation of all of its

members. Hess Corporation is publicly traded on the New York Stock Exchange.




                                                i
            Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 3 of 17



                                                   TABLE OF CONTENTS


STATEMENT OF INTEREST AND INTRODUCTION ...............................................................1

ARGUMENT ...................................................................................................................................2

          A.         Hess Has Structured Its North Dakota Operations Based On The
                     Availability Of DAPL. .............................................................................................3

          B.         Shutting Down DAPL Would Significantly Disrupt Hess’s Operations
                     And Require Wells To Be Shut In. ..........................................................................5

          C.         Shutting In Wells Would Have Significant Disruptive Consequences. ...................7

          D.         Shutting Down DAPL Would Have Significant Disruptive Consequences
                     For Hess’s Partners, The State Of North Dakota, And The Energy
                     Industry. ...................................................................................................................9

CONCLUSION ..............................................................................................................................11




                                                                       ii
             Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 4 of 17



                                                  TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

Cases

Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n,
    988 F.2d 146 (D.C. Cir. 1993) .....................................................................................1, 2, 9, 11

Int’l Union, United Mine Workers of Am. v. Fed. Mine Safety & Health Admin.,
    920 F.2d 960 (D.C. Cir. 1990) ...................................................................................................1

Statutes

National Environmental Policy Act, 42 U.S.C. § 4321 et seq. ........................................................1

Rules

LCvR 7 .............................................................................................................................................1

Other Authorities

Exec. Order No. 13,766, 82 Fed. Reg. 8,657 (Jan. 24, 2017) ........................................................10

Memorandum on Expediting Review of Pipeline Projects from Cushing,
  Oklahoma, to Port Arthur, Texas, and Other Domestic Pipeline Infrastructure
  Projects, 77 Fed. Reg. 18,891 (Mar. 22, 2012) ........................................................................10

U.S. Energy Information Administration, April 2020 Monthly Energy Review,
   https://www.eia.gov/totalenergy/data/monthly/pdf/mer.pdf (last accessed Apr.
   28, 2020) ..................................................................................................................................10

What’s on Your Mind?, WZFG (Nov. 7, 2019),
  https://www.am1100theflag.com/news/12220-11719-dapl-20-pipeline-ryan-
  rauschenberger-nd-tax-commissioner ......................................................................................10




                                                                        iii
           Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 5 of 17



                     STATEMENT OF INTEREST AND INTRODUCTION

          Amicus curiae, Hess Corporation (“Hess”),1 is a major producer of crude oil and natural

gas from the Bakken formation in North Dakota. As described below and in Exhibit 3, the

Declaration of Brent Lohnes, Hess has a compelling interest in whether the Dakota Access Pipeline

(“DAPL”) should be shut down while the U.S. Army Corps of Engineers (the “Corps”) prepares

an Environmental Impact Statement (“EIS”) under the National Environmental Policy Act, 42

U.S.C. § 4321 et seq. That is because Hess transports 55,000 barrels of crude oil per day on DAPL,

and does not have other practical options to transport or market those volumes. If DAPL is shut

down while the Corps prepares an EIS, Hess would likely need to shut in a portion of its production

in the Bakken, which would have significant and far-reaching consequences for Hess, its

counterparties, and its employees. Hess is therefore interested in continued access to DAPL during

remand.

          Accordingly, Hess submits this amicus brief to address the second factor that courts

consider in deciding whether an agency rule should be vacated during remand: the “disruptive

consequences” of a DAPL shutdown while the Corps conducts its EIS. See Allied-Signal, Inc. v.

U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51 (D.C. Cir. 1993) (quoting Int’l Union,

United Mine Workers of Am. v. Fed. Mine Safety & Health Admin., 920 F.2d 960, 967 (D.C. Cir.

1990)).

          This brief was authored in whole by counsel for Hess and is filed pursuant to LCvR 7(o).

No other party, party’s counsel, or any person other than Hess contributed money to fund the

preparation or submission of this brief.




1   For ease of reference, Hess refers to both Hess Corporation and its affiliates.


                                                      1
         Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 6 of 17



                                           ARGUMENT

       Shutting down DAPL, even temporarily, would fundamentally and detrimentally impact

Hess’s operations in North Dakota. Today, Hess is one of the three biggest producers in the

Bakken: Hess operates more than 1,600 wells that produce approximately 145,000 barrels of crude

oil per day. Ex. 3 ¶ 5. Hess transports more than one-third of its Bakken production—55,000

barrels per day—on DAPL. Id. ¶ 9.

       DAPL has significantly advanced Hess’s operations in North Dakota, and Hess has taken

numerous steps in reliance on it. As described in greater detail below and in the attached

declaration of Brent Lohnes, Hess has:

       •   Increased its production by nearly 50 percent since DAPL became available, and
           utilized DAPL to transport that increased production;

       •   Designed its transportation and marketing strategy around DAPL’s availability; and

       •   Invested tens of millions of dollars in infrastructure to be able to connect the oil that
           Hess produces in North Dakota to DAPL, while simultaneously divesting alternative
           transportation assets like railcars.

       As a practical matter, if DAPL is shut down while the Corps prepares its EIS, Hess would

need to shut in wells because there simply is no way to refine, sell, or transport the volume of oil

that is currently being produced by Hess in the Bakken without DAPL. Shutting in wells, in turn,

would impose significant direct and indirect costs on Hess, its counterparties, and its employees—

including lost revenues, lost jobs, and potentially lost leasehold interests. And bringing wells back

online after an extended shut-in will likely result in tens of millions of dollars in additional costs.

Thus, vacatur during remand would have serious “disruptive consequences” for Hess under Allied-

Signal, and this Court should not vacate the Lake Oahe easement and shut down DAPL while the

Corps prepares its EIS.




                                                  2
        Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 7 of 17



       A.      Hess Has Structured Its North Dakota Operations Based On The Availability
               Of DAPL.

       Hess or its predecessors have been operating in the Bakken since 1951. Ex. 3 ¶ 4. Today,

Hess holds more than 500,000 net acres in the Bakken (both north and south of the Missouri River),

with more than 1,600 active wells producing approximately 145,000 barrels of crude oil a day. Id.

¶ 5. To operate at this scale, Hess has invested more than $8.2 billion since 2014 in North Dakota,

and is one of the largest private employers in the state. Id. ¶ 6. Hess has also invested tens of

millions of dollars in North Dakota community initiatives in the past 5 years. Id.

       The availability of DAPL beginning in 2017 significantly affected Hess’s operations in

North Dakota. Hess made numerous operational changes based on the availability of DAPL,

including (1) increasing production; (2) investing in and building out infrastructure; (3) divesting

alternative assets used to transport crude oil out of the basin; and (4) entering into contracts that

depend on DAPL’s ability to transport certain volumes of oil production. Id. ¶¶ 8–12.

       First, Hess has increased its Bakken production by nearly 50 percent since DAPL became

available in 2017, and Hess uses DAPL to transport that increased production out of the Bakken

region. Id. ¶ 9. Since the second quarter of 2017, Hess has shipped between 50,000 and 55,000

barrels or more per day on DAPL, and Hess plans to continue shipping 55,000 barrels or more per

day on DAPL for the foreseeable future. Id.

       Second, Hess has made significant investments to be able to use DAPL. For example, to

be able to access DAPL, Hess entered into a multi-party agreement to build the Johnson’s Corner

Header System (which receives crude oil by pipeline and delivers it to interstate pipeline systems)

to tie into DAPL, which was accompanied by a seven-year crude oil sale and purchase agreement

(with two extensions available up to 20 years). Id. ¶ 10. Hess has invested approximately $11

million in developing that project, which took more than a year from start to finish. Id. Hess has


                                                 3
        Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 8 of 17



also invested more than $10 million to reverse the flow of its Keene Oil Gathering pipeline and

connect it to the Johnson’s Corner Header System. Id. Hess also made pipeline, storage, and

terminal investments to connect its Tioga Rail Terminal and Rambert Terminal Facility to DAPL.

Id. In total, Hess has invested more than $40 million in infrastructure projects in reliance on

DAPL’s operation. Id.

       Hess has also built additional infrastructure to manage the increase in production based on

the availability of DAPL. When oil production increases, the production of other hydrocarbons—

particularly natural gas and natural gas liquids—is increased as well. Id. ¶ 24. To handle the

increased quantities of natural gas and natural gas liquids being produced as a result of DAPL’s

availability, Hess’s Midstream affiliate also formed a 50-50 joint venture with Targa Resources in

2018 to build a gas processing plant called Little Missouri Four (“LM4”) south of the Missouri

River in North Dakota. Id. ¶ 10. LM4 was built at a net cost to Hess of about $120 million. Id.

       Third, Hess has also divested assets based on DAPL’s availability. Before DAPL, Hess

transported a significant portion of its Bakken production by rail. Id. ¶ 11. But once DAPL

became available, Hess no longer needed to rely as heavily on railcar transportation, and

accordingly divested approximately two-thirds of its railcar assets. Id.

       Fourth, Hess has made marketing and transportation arrangements based on its ability to

access and transport oil on DAPL. Id. ¶ 12. These arrangements include commitments to

terminals, tanks, and docks that are connected to and supplied by DAPL, such as agreements to

lease tanks and commit to volume throughput over the terminal’s dock. The commitments exceed

$50 million. Id.




                                                 4
         Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 9 of 17



       B.      Shutting Down DAPL Would Significantly Disrupt Hess’s Operations And
               Require Wells To Be Shut In.

       Shutting down DAPL while the Corps prepares an EIS would fundamentally and

detrimentally impact Hess’s operations in North Dakota. Hess would face substantial operational

challenges because there is no practical alternative or efficient way to transport the volume of oil

that Hess currently ships on DAPL if the pipeline is shut down. Id. ¶ 13. Rather, producers like

Hess would be required to shut in a portion of their North Dakota wells, which would have both

direct and indirect disruptive consequences. Id.

       To begin, Hess would not be able to use existing alternative transportation methods to

transport the 55,000 barrels of crude oil that Hess ships on DAPL per day in a way that allows

Hess to maintain its volume commitments and marketing arrangements. See id. ¶ 9. The

transportation challenges are exacerbated by the local geography. The Bakken formation is

naturally divided by the Missouri River and Lake Sakakawea, which has limited pipeline crossings.

Id. ¶ 15. About half of Hess’s production is from north of the river, with the other half to the south.

Id. If DAPL were unavailable, Hess would likely be required to attempt to ship by rail the 55,000

barrels per day that are currently shipped on DAPL. But Hess’s rail terminal (the Tioga Rail

Terminal) and terminal facility (the Ramberg Terminal Facility) are north of the river. Id. And

while Hess currently has some capacity to transport crude oil by pipeline across the river, that

capacity is temporary, see id., and when it is no longer available, Hess would need to transport its

south-of-the-river production to Tioga by tanker truck. Id. A tanker truck can transport less than

200 barrels of oil at a time, and a round trip from Hess’s production fields south of the river to

Tioga takes approximately eight hours. Id. Thus, at the current pace of production, hundreds of

trucks a day would be required to transport crude oil from the south Bakken fields to Tioga. Id.

That is logistically impossible and cost-prohibitive while also increasing safety and environmental


                                                   5
        Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 10 of 17



concerns. Practically speaking, Hess’s production fields south of the river would be partially or

totally stranded while DAPL is shut down. Id.

        Nor could Hess simply make alternative transportation or marketing arrangements to

manage the 55,000 barrels of oil per day that would be displaced by a shutdown of DAPL. Not

only would such arrangements take time to develop, but they would not replace all of the displaced

volumes, and they would be at a lower price (and at a higher cost) in any event. See id. ¶ 14. That

is in part because in-basin supply of crude oil far exceeds in-basin demand, id. ¶ 18, and in part

because the cost of shipping via DAPL is significantly lower (on a per barrel basis) than shipping

via railcar or other alternative means. And, of course, if DAPL is shut down, it is not just Hess’s

55,000 barrels that would be displaced: the total displaced volumes would be ten times that given

how much oil is transported on DAPL on a daily basis.

        Hess also could not simply build new infrastructure, like a new pipeline to transport crude

oil from south of the river to Tioga or out of the basin, or like a new rail terminal south of the river.

Id. ¶ 16. Such infrastructure would take well over a year—and tens of millions of dollars—to

develop. Id. Moreover, because Hess already divested two-thirds of its railcars based on the

availability of DAPL, Hess would need to acquire substantial new rail assets at a time when

demand for rail assets would be abnormally high given the basin-wide need to transport millions

of barrels of oil by rail that had previously been transported on DAPL. Id. And unless DAPL is

shut down permanently, it would make no economic sense to invest tens of millions of dollars in

building out new, temporary infrastructure. Id. ¶ 17. Assuming an EIS takes even as long as two

to three years but that DAPL thereafter resumes operations, it would be difficult to justify

expending capital to develop, build, and install expensive parallel infrastructure that will be

uneconomic as soon as DAPL comes back online. Id.



                                                   6
        Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 11 of 17



       Finally, Hess also could not store the crude oil locally or in a nearby field. Id. ¶ 19. Storage

capacity in the region is already at maximum capacity, and there is no practical way to build storage

facilities capable of storing the millions of barrels of crude oil that are being transported on DAPL.

Id.

       The bottom line is that because Hess would be unable to transport, market, or store the oil

that it produces in the Bakken and ships on DAPL at the current rate of production, it would be

required to shut in wells soon thereafter, particularly south of the Missouri River. Id. ¶¶ 14, 20.

As discussed below, that, in turn, would have significant disruptive consequences.

       C.      Shutting In Wells Would Have Significant Disruptive Consequences.

       Shutting in wells has substantial costs and disruptive consequences, particularly if wells

are shut-in for an extended period of time—such as the length of time needed for the Corps to

conduct an EIS. Id. ¶ 21.

       First, shutting in wells has direct economic effects. If Hess cannot produce oil and sell it,

that deprives Hess (and working interest owners) of revenues. Id. ¶ 22. Moreover, if Hess cannot

earn revenues from production, that deprives royalty interest owners (typically landowners in

North Dakota who have leased their land to Hess for purposes of developing mineral assets) of

revenues as well. Id. The royalties that Hess pays in any given year are substantial. For example,

in 2019, Hess made more than $340 million in royalty payments based on its North Dakota

production.

       Second, if wells are shut-in for a prolonged period of time (i.e., a year or more), Hess could

lose some of the leasehold interests that it has spent decades acquiring, depending on the terms of

the lease at issue. Id. ¶ 23. In most oil and gas leases, the primary term of a lease can be extended

if a well is producing in paying quantities—that is, the lease remains in effect so long as there is

production. Id. While the precise language varies from lease to lease, if Hess is unable to produce
                                                  7
        Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 12 of 17



hydrocarbons for a period that is longer than a lease allows, there is a risk that it would lose at least

some of its leasehold interests and be forced to buy back those leasehold interests in the future at

significant cost (if it could do so at all). Id.

        Third, if Hess is not able to maintain its current production based on shut-ins, it would not

be able to satisfy natural gas and natural gas liquids volume commitments. Id. ¶ 24. As discussed

above, natural gas and natural gas liquids are produced with crude oil and are valuable

commodities that are gathered and processed, and then often transported to downstream markets.

Id. Hess’s midstream affiliate operates a field gathering system and the Tioga Gas Plant to gather

and process most of the natural gas and natural gas liquids Hess produces in the Bakken. Id. Hess

also operates the LM4 gas plant with Targa Resources. Id. If crude oil production is curtailed

south of the river, the LM4 plant could be underutilized as a result of the decline in the production

of associated natural gas and natural gas liquids. Id.

        Moreover, as is typical in the industry, numerous of Hess’s midstream and downstream

natural gas and natural gas liquids contracts contain volume commitments—i.e., Hess

contractually agrees to move a certain quantity of hydrocarbons on these gathering and interstate

pipelines. Id. ¶ 25. For example, Hess’s contracts with interstate pipelines such as Alliance,

Northern Border, ONEOK, and Vantage all contain volume commitments. Id. Hess must pay its

contractual counterparties based on those volume commitments whether or not it can supply those

volumes. Id. Thus, Hess would be required to pay to move more hydrocarbons than it is actually

able to supply given the shut-ins. Id.

        Fourth, bringing a well back online after it has been shut in for an extended period

(approximately a year, but sometimes less) involves significant operational costs. Id. ¶ 26.

Because water produced in conjunction with drilling activities is typically corrosive, a well that is



                                                   8
        Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 13 of 17



shut-in suffers downhole corrosion during extended periods of inactivity. Id. It can easily cost

$200,000 per well or more to perform the workover, re-stimulation, and other maintenance

activities required to restart production from these shut-in wells. Id. Given that Hess operates

more than 1,600 wells in the Bakken, shutting in even a relatively small percentage of wells would

quickly result in large costs in bringing wells back online. Id. For example, if Hess were to shut

in just 10 percent of its wells, the costs of bringing them back online could easily exceed $30

million. Id.

       Fifth, if a significant portion of Hess’s operations are shut in for an extended period, it

would not be able to maintain its full workforce of employees and contractors. Id. ¶ 27. Hess

utilizes a workforce of approximately 1,500 people to service its North Dakota operations. Id.

Hess will likely not be able to maintain a workforce of this size if its operations are significantly

reduced, and it thus would be required to furlough or lay-off workers in the event of an extended

shut-in. Id.

       Thus, the disruptive effects of vacatur on Hess’s distribution operations would have

cascading effects on Hess’s production operations.

       D.      Shutting Down DAPL Would Have Significant Disruptive Consequences For
               Hess’s Partners, The State Of North Dakota, And The Energy Industry.

       The “disruptive consequences” under Allied-Signal of even a temporary DAPL shutdown

would be significant and widespread, with millions of dollars in costs and lost revenues and

material harm not just to Hess’s employees and contractors, but also to the contractors’ employees,

the State of North Dakota, and the U.S. energy industry. Shutting down DAPL would require

shutting in wells and reducing production, which would force both Hess and the contractors that

service its operations to reduce their staffing. Diminished production would lead to fewer jobs,

which would have “disruptive consequences” for the State of North Dakota’s economy, which has


                                                 9
         Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 14 of 17



already realized hundreds of millions of dollars in tax revenue because of DAPL. See What’s on

Your Mind?, WZFG (Nov. 7, 2019), https://www.am1100theflag.com/news/12220-11719-dapl-

20-pipeline-ryan-rauschenberger-nd-tax-commissioner (interview by Scott Hennen with Ryan

Rauschenberger, North Dakota Tax Commissioner, noting that North Dakota realized about $250

million in new tax revenues in the two years after DAPL became operational). Shutting down

DAPL would result in economic hardship for the thousands of people who rely on oil production

in the Bakken for their livelihoods, and would also reduce the state severance taxes that Hess pays

based on its North Dakota production. Moreover, Hess makes substantial royalty payments to

landowners (including both North Dakota private landowners and the federal government) based

on its North Dakota production—royalty payments that would be curtailed as a result of a

shutdown of DAPL. See Ex. 3 ¶ 22.

         Reducing production in the Bakken would also have significant implications for U.S.

energy security, as it would increase reliance on foreign oil. Both the Trump Administration and

the Obama Administration have recognized the vital national importance of crude oil pipelines.

See Exec. Order No. 13,766, 82 Fed. Reg. 8,657, 8,657 (Jan. 24, 2017); Memorandum on

Expediting Review of Pipeline Projects from Cushing, Oklahoma, to Port Arthur, Texas, and Other

Domestic Pipeline Infrastructure Projects, 77 Fed. Reg. 18,891, 18,891 (Mar. 22, 2012). Pipelines

like DAPL helped the U.S. reduce its 2019 reliance on imported oil to its lowest levels since the

1950s. See U.S. Energy Information Administration, April 2020 Monthly Energy Review at 59

(Table            3.1          Petroleum             Overview,            March             2020),

https://www.eia.gov/totalenergy/data/monthly/pdf/mer.pdf (last accessed Apr. 28, 2020). But a

DAPL shutdown would require producers like Hess to reduce their production in the Bakken,

inevitably forcing American industries and households to rely more heavily on imported oil.



                                                10
       Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 15 of 17



DAPL is a critical component of the U.S. energy infrastructure and the “disruptive consequences”

of even a temporary shutdown would extend far beyond Hess.

       Hess therefore asks this Court, in light of Allied-Signal and the significant disruptive

consequences to Hess’s operations, employees, and contractors, as well as the disruptive

consequences for the State of North Dakota and the U.S. energy sector more broadly, to not vacate

the Lake Oahe easement and shut down DAPL while the Corps prepares its EIS.

                                        CONCLUSION

       For the above reasons, Hess respectfully requests that the Court order that the remand

proceed without vacatur.



Dated: April 29, 2020                       KIRKLAND & ELLIS LLP

                                            By: /s/ Ragan Naresh, P.C.

                                            Daniel T. Donovan, P.C., #459680
                                            Ragan Naresh, P.C., #984732
                                            1301 Pennsylvania Avenue, N.W.
                                            Washington, D.C. 20004
                                            (202) 389-5000
                                            (202) 389-5200
                                            daniel.donovan@kirkland.com
                                            ragan.naresh@kirkland.com

                                            Counsel for Amicus Curiae Hess Corporation




                                               11
       Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 16 of 17



                               CERTIFICATE OF COMPLIANCE

       Pursuant to Rules 29(a)(4)(G) and 32(g)(1) of the Federal Rules of Appellate Procedure

and LCvR 7(o)(5), I hereby certify that the foregoing Brief of Amicus Curiae Hess Corporation in

Support of a Non-Vacatur Remedy, filed on April 29, 2020, complies with LCvR 7(o)(4) because

it does not exceed 25 pages.



                                            /s/ Ragan Naresh, P.C.
                                            Ragan Naresh, P.C.
                                            KIRKLAND & ELLIS LLP
                                            1301 Pennsylvania Avenue, N.W.
                                            Washington, D.C. 20004
                                            (202) 389-5000
                                            (202) 389-5200
                                            ragan.naresh@kirkland.com

                                            Counsel for Amicus Curiae Hess Corporation
      Case 1:16-cv-01534-JEB Document 515 Filed 04/30/20 Page 17 of 17



                              CERTIFICATE OF SERVICE

      I hereby certify that on this 29th day of April 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.


                                           /s/ Ragan Naresh, P.C.
                                           Ragan Naresh, P.C.
                                           KIRKLAND & ELLIS LLP
                                           1301 Pennsylvania Avenue, N.W.
                                           Washington, D.C. 20004
                                           (202) 389-5000
                                           (202) 389-5200
                                           ragan.naresh@kirkland.com

                                           Counsel for Amicus Curiae Hess Corporation
      Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-01534-JEB
                                    (and Consolidated Case Nos. 1:16-cv-
              Plaintiffs,           01796 and 1:17-cv-00267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                 Plaintiff-Intervenors,
           v.
 U.S. ARMY CORPS OF ENGINEERS,
                 Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                 Defendant-Intervenor-Cross
                 Claimant.

                              ______________________________

  DECLARATION OF BRENT LOHNES IN SUPPORT OF HESS CORPORATION’S
        AMICUS CURIAE’S BRIEF ON THE QUESTION OF REMEDY
                   ______________________________

1. My name is Brent Lohnes. I am the General Manager for North Dakota at Hess Corporation

   (together with its affiliates, “Hess”). In this role, I am responsible for the safe and efficient

   operation of all Bakken assets within Hess, including the Tioga Gas Plant, the producing assets

   in the field, the Tioga Rail Terminal, the oil and gas gathering systems in North Dakota, and

   all the personnel used to manage these facilities and others. I work closely with internal and

   external organizations as well as governmental and regulatory agencies to manage stakeholder

   relationships to support commercial, production, infrastructure operations, and regulatory
       Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 2 of 10



   compliance. I have worked at Hess since 2007. My business address today is 1501 McKinney

   Street, Houston, TX 77010.

2. Hess is a major producer of crude oil and natural gas from the Bakken formation in North

   Dakota. There is not enough processing capability in North Dakota to refine all of the crude

   oil being produced there, nor is there enough local demand for it. Hess uses the Dakota Access

   Pipeline (“DAPL”) to transport a substantial percentage of its crude oil production in North

   Dakota to various downstream markets. Hess does not have other practical options to transport

   the crude oil that is currently being shipped on DAPL.

3. This declaration describes the potential disruptive effects on Hess if DAPL is shut down while

   the U.S. Army Corps of Engineers (the “Corps”) completes an Environmental Impact

   Statement (“EIS”).

Hess’s Operations In The Bakken And Utilization Of DAPL

4. Hess or its predecessors have been operating in the Bakken since 1951.

5. Today, Hess holds more than 500,000 net acres in the Bakken (both north and south of the

   Missouri River), with more than 1,600 active wells producing approximately 145,000 barrels

   of crude oil a day. The wells also produce substantial quantities of associated natural gas and

   natural gas liquids. Hess is one of the three largest producers in the Bakken today.

6. Hess has made substantial investments to be able to operate on this scale. Hess has invested

   more than $8.2 billion since 2014 in North Dakota, and is one of the largest private employers

   in the state. Hess has also invested tens of millions of dollars in North Dakota community

   initiatives in the past 5 years.

7. Hess is committed to environmental stewardship and sustainability in conducting its

   operations.    For example, Hess helped form the Intelligent Pipeline Integrity Program




                                                2
       Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 3 of 10



   (“iPIPE”), a collaboration of oil and gas operators; the Energy and Environmental Research

   Center, a nonprofit division of the University of North Dakota; and the North Dakota Industrial

   Commission (“NDIC”). Program participants are investing a total of $9 million (a $2.4 million

   grant from the NDIC plus matching funds from participating operators) over four years to

   research and demonstrate emerging technologies that can enhance pipeline integrity efforts and

   encourage industrywide adoption of worthy technologies. For these efforts and others, Hess

   has been recognized as a leader in climate change stewardship by CDP, an international

   nonprofit seeking to drive sustainable economies, for eleven consecutive years. Hess has also

   been named on the Dow Jones Sustainability Index (“DJSI”) North America – which

   recognizes public companies for outstanding performance across economic, environmental,

   and social factors – for ten consecutive years, and is one of four U.S. oil and gas producers

   listed on the North America index.

8. While Hess has operated in the Bakken for nearly 70 years, the availability of DAPL beginning

   in 2017 significantly affected Hess’s operations. Hess has made numerous operational changes

   in reliance on the availability of DAPL, including: increasing production, investing in and

   building infrastructure, and divesting alternative assets used to transport crude oil out of the

   basin.

9. Hess increased its production because of the availability of DAPL. Before DAPL became

   available in 2017, Hess produced approximately 100,000 barrels of crude oil a day. Today,

   Hess produces approximately 145,000 barrels of crude oil a day. Hess uses DAPL to transport

   that increased production out of the Bakken region. Since the second quarter of 2017, Hess

   has shipped 50,000 barrels or more per day on DAPL, and today, Hess ships approximately




                                                3
       Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 4 of 10



   55,000 barrels of oil per day on DAPL with plans to continue shipping similar volumes for the

   foreseeable future.

10. Hess has made significant investments to be able to use DAPL. For example, to be able to

   access DAPL, Hess entered into a multi-party agreement in November 2016 to build the

   Johnson’s Corner Header System to tie into DAPL, which was accompanied by a seven-year

   crude oil sale and purchase agreement (with two extensions available up to 20 years). Hess

   has invested approximately $11 million to develop that project, which took more than a year

   from start to finish. Hess also invested more than $10 million to reverse the flow of its Keene

   Oil Gathering pipeline and connect it to the Johnson’s Corner Header System. Hess also made

   pipeline, storage, and terminal investments to connect its Tioga Rail Terminal and Rambert

   Terminal Facility to DAPL at the Beaver Lodge station. In total, Hess has invested more than

   $40 million in infrastructure projects in reliance on DAPL’s operation. Hess has also built out

   additional infrastructure to manage increased production. For example, in 2018, Hess’s

   Midstream affiliate also formed a 50-50 joint venture with Targa Resources to build a gas

   processing plant called Little Missouri Four (“LM4”) at Targa’s existing Little Missouri

   facility, south of the Missouri River in North Dakota. The plant was built at a net cost to Hess

   of approximately $120 million and came online last year with a processing capacity of 200

   million standard cubic feet per day.

11. Hess also divested alternative transportation assets based on DAPL’s availability. Before

   DAPL was available, Hess transported approximately 30 percent of its Bakken production by

   rail. Once DAPL became available, Hess divested approximately two-thirds of its railcar assets

   based on the availability of DAPL. While Hess still operates assets for the transportation of




                                                4
       Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 5 of 10



   crude oil by rail, Hess has neither the capacity nor the commercial agreements in place to offset

   crude oil volumes that are currently being shipped on DAPL.

12. Finally, Hess has made marketing and transportation arrangements based on its ability to

   access and transport oil on DAPL. These arrangements include commitments to terminals,

   tanks, and docks that are connected to and supplied by DAPL, such as agreements to lease

   tanks and commit to volume throughput over the terminal’s dock. The commitments exceed

   $50 million.

Shutting Down DAPL Would Cause Significant Disruptions

13. A shutdown of DAPL while the Corps prepares an EIS would fundamentally and detrimentally

   impact Hess’s operations in North Dakota. Hess would face substantial operational challenges

   given that there is no practical alternative or efficient way to transport the volume of oil that is

   currently being produced there. A shutdown of DAPL will likely require Hess to shut in a

   portion of its production in North Dakota.

14. First, if the Court orders an immediate shut down of DAPL, Hess would have no choice but to

   shut in production volumes equal to what it is currently shipping on DAPL. Although Hess

   could begin seeking alternative commercial and transportation arrangements, that would take

   at least several months – and would offset only a portion of the displaced volumes. There are

   unlikely to be alternative commercial and transportation arrangements for at least half of the

   displaced volumes. And for displaced volumes that could be marketed and transported, the

   transportation costs would be higher and Hess would likely be forced to sell those volumes at

   a discount.

15. For Hess to maintain its volume commitments and marketing arrangements if DAPL is taken

   out of service, Hess would need to attempt to transport tens of thousands of barrels of crude




                                                  5
       Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 6 of 10



   oil every day by tanker truck. The Bakken formation is naturally divided by the Missouri River

   and Lake Sakakawea, which has limited pipeline crossings. As a result, transporting crude oil

   from south of the river (where Hess has approximately half of its production) to north of the

   river (where Hess operates its Tioga Rail Terminal, Ramberg Terminal Facility, and Tioga Gas

   Plant) is capacity constrained. While Hess currently has some capacity to transport crude oil

   by pipeline across the river, that capacity is permitted only through the third quarter of 2021,

   and is unlikely to be capable of transporting all of the displaced volumes in any event. When

   that pipeline capacity is no longer available, to get to Tioga from south of the river, crude oil

   would likely need to cross the river by tanker truck. A tanker truck can transport less than 200

   barrels of oil at a time, and a round trip from Hess’s production fields south of the river to

   Tioga takes approximately eight hours. Thus, at the current pace of production, hundreds of

   trucks a day would be required to transport crude oil from the south Bakken to Tioga. That is

   logistically impossible and cost-prohibitive while also increasing safety and environmental

   concerns. Given the difficulty in transporting the crude oil from production fields south of the

   river to Hess’s existing transportation infrastructure, which is located north of the river, it is

   likely that production south of the river would be partially or totally stranded while DAPL is

   shut in.

16. Hess could not simply build new infrastructure, like a new pipeline to transport crude oil from

   south of the river to Tioga or out of the basin, or like a new rail terminal south of the river.

   Such infrastructure would take well over a year – and tens of millions of dollars – to develop.

   Moreover, because Hess already divested two-thirds of its railcars based on the availability of

   DAPL, Hess would need to acquire substantial new rail assets at a time when demand for rail




                                                 6
       Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 7 of 10



   assets would be abnormally high given the basin-wide need to transport millions of barrels of

   oil by rail that had previously been transported on DAPL.

17. Moreover, unless DAPL is shut in permanently, it would make no economic sense to invest

   tens of millions of dollars in building out new infrastructure. Assuming an EIS takes even as

   long as two to three years but that DAPL thereafter resumes operations, it would be difficult

   to justify expending capital to develop, build, and install expensive parallel infrastructure that

   will be uneconomic as soon as DAPL comes back online.

18. Nor could Hess practically change its marketing arrangements by selling in-basin. The local

   markets for crude oil in North Dakota have been oversaturated. Given that DAPL receives

   550,000 barrels of crude oil a day from Bakken producers, a shut-down of DAPL would result

   in massive local surpluses where supply far exceeds demand.

19. Hess also could not store the crude oil locally or in a nearby field. Storage capacity in the

   region is already at maximum capacity, and there is no practical way to build storage facilities

   capable of storing the millions of barrels of crude oil that are being transported on DAPL.

20. If DAPL is shut down, Hess will likely be required to shut-in wells soon thereafter, particularly

   south of the Missouri River. The number of wells and volume of production shut in would

   depend on the timing of the Court’s ruling, to what extent Hess could find alternative

   transportation and markets for the crude oil, and the economics of alternative transportation

   and markets (if they can even be found).

21. Shutting in wells has substantial costs, particularly if wells are shut in for an extended period

   of time – such as the length of time needed for the Corps to conduct an EIS.

22. First, shutting in wells has direct economic effects: Hess, working interest owners, and royalty

   interest owners (i.e., local landowners in North Dakota) will not be able to sell crude oil and




                                                 7
       Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 8 of 10



   natural gas and earn revenues (and royalties) from those wells while they are shut-in. In 2019,

   Hess paid over $340 million in royalties based on its North Dakota production.

23. Second, if wells are shut-in for a prolonged period of time (i.e., a year or more), Hess could

   lose some of the leasehold interests that it has spent decades acquiring, depending on the terms

   of the lease at issue. In most oil and gas leases, the primary term of a lease can be extended if

   a well is producing in paying quantities – that is, the lease remains in effect so long as there is

   production. While the precise language varies from lease to lease, if Hess is unable to produce

   hydrocarbons for longer than a leasehold allows, there is a risk that it would lose at least some

   of its leasehold interests, and be forced to buy back those leasehold interests in the future at

   significant cost (if it could do so at all).

24. Third, if Hess is not able to maintain its current production based on shut-ins, it would not be

   able to satisfy natural gas and natural gas liquids volume commitments. Natural gas and natural

   gas liquids are produced with crude oil and are valuable commodities that are gathered and

   processed, and then often transported to downstream markets. Hess’s midstream affiliate

   operates a field gathering system and the Tioga Gas Plant to gather and process most of the

   natural gas and natural gas liquids Hess produces in the Bakken. Hess also operates the LM4

   gas plant with Targa Resources. If crude oil production is curtailed south of the river, the LM4

   plant could be underutilized as a result of the decline in the production of associated natural

   gas and natural gas liquids.

25. As is typical in the industry, numerous of Hess’s midstream and downstream natural gas and

   natural gas liquids contracts contain volume commitments – i.e., Hess contractually agrees to

   move a certain quantity of hydrocarbons on these gathering and interstate pipelines. For

   example, Hess’s contracts with interstate pipelines such as Alliance, Northern Border,




                                                  8
         Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 9 of 10



   ONEOK, and Vantage all contain volume commitments. Hess must pay its contractual

   counterparties based on those volume commitments whether or not it can supply those

   volumes. Thus, Hess would be required to pay to move more hydrocarbons than it is actually

   able to supply given the shut-in.

26. Fourth, bringing a well back online after it has been shut in for an extended period

   (approximately a year, but sometimes less) involves significant operational costs. Because

   water produced in conjunction with drilling activities is typically corrosive, a well that is shut-

   in suffers downhole corrosion and formation of salt deposits that restrict production from the

   well after extended periods of inactivity. It can easily cost $200,000 per well or more to

   perform the workover, restimulation, and other maintenance activities required to restart

   production from these shut-in wells. Given that Hess operates 1,600 wells in the Bakken,

   shutting in even a relatively small percentage of wells would quickly result in large costs in

   bringing wells back online. For example, if Hess were to shut-in 10 percent of its wells, the

   costs of bringing them back online could easily exceed $30 million.

27. Fifth, if a significant portion of Hess’s operations are shut in for an extended period, it would

   not be able to maintain its full workforce of employees and contractors. Hess utilizes a

   workforce of approximately 1,500 people to service its North Dakota operations. Hess will

   likely not be able to maintain a workforce of this size if its operations are significantly reduced

   and it thus would be required to furlough or lay-off workers in the event of an extended shut-

   in.




                                                 9
      Case 1:16-cv-01534-JEB Document 515-1 Filed 04/30/20 Page 10 of 10



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct.




                              Executed: April 29, 2020      ______________________________




                                                10
